Title: To James Madison from Alfred Balch, 9 April 1808
From: Balch, Alfred
To: Madison, James



Sir,
George Town April 9th. 1808.

I yesterday requested Doctor Thornton to inform you that I am anxious to become the bearer of dispatches to our Ministers at the Courts of London and Paris.  With submission I would consume a few moments of your time in Communicating some of the motives which impelled me to make the application.  And this I do, with the more confidence, because I have long cultivated an intimate acquaintance with your character, having been often encouraged to deeds of Fame by the mention of your name from the chair of the Moderator of Whig Hall.
I am far from being wealthy and my Father not being blessed with the Emoluments of a very lucrative profession has been unable to gratify a very warm desire which I have long cherished, to visit the Kingdoms of Europe.  Nor do I think that this desire is founded on a youthful vanity, but arises I hope from a virtuous love of improvment.
In the present eventful crisis I feel myself deeply interested in the future destinies of my country and will ever act with mingled pride and pleasure in any situation in which I may be placed by her laws.  But I nurture the belief that my future usefulness may be greatly augmented if I am favoured with the present opportunity of expanding my mind and widening my political horizon.
In making this application, to you I am far from being disposed to encumber you as others may choose to do with recommendations from the men of fashion and of affluence.  I beleive I can produce a considerable number of recommendatory letters from men of the first respectability who have known me in the seclusion of my study And in those relations in which I have struggled to do good to others and build up my own fortunes.  With sentiments of great respect I remain yours &c &c

Alfred Balch

